ORDER

*268On November 27, 1985, the Board of Attorneys Professional Responsibility filed its report on the petition of Attorney Martin J. Gregorcich for the voluntary revocation of his license to practice law in Wisconsin, pursuant to SCR 21.10(1). In that petition, Attorney Gregorcich stated that in June, 1985 he was convicted in circuit court for Milwaukee county of two counts of securities fraud and one count each of misleading filing of securities and sale of unregistered securities. He was sentenced to two years' incarceration for each count of securities fraud, to be served concurrently, and sentence was withheld on the remaining counts. In addition, Attorney Gregorcich was placed on five years' probation. In his petition, Attorney Gregorcich stated that he cannot successfully defend against disciplinary charges pending before the Board. The Board recommended that the petition be granted.
IT IS ORDERED that the license of Martin J. Gregor-cich to practice law in Wisconsin is revoked, effective the date of this order, by consent, pursuant to SCR 21.10(1).
IT IS FURTHER ORDERED that Attorney Martin J. Gregorcich comply with the provisions of SCR 22.26 concerning the requirements of a person whose license to practice law in Wisconsin has been revoked.